           Case 1:19-vv-00137-UNJ Document 21 Filed 04/20/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0137V
                                         UNPUBLISHED


    BRITTA SCHWARTZ,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: March 20, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On January 28, 2019, Britta Schwartz (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a left
shoulder injury related to vaccine administration (“SIRVA”), a Table Injury, due to an
influenza (“flu”) vaccine administered on October 5, 2016. Petition at ¶¶ 1-15. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On March 20, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent states that “DICP has concluded that petitioner suffered

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-00137-UNJ Document 21 Filed 04/20/20 Page 2 of 2



a SIRVA of the left shoulder as defined by the Vaccine Injury Table. Specifically,
petitioner had no recent history of pain, inflammation, or dysfunction of her left shoulder;
the onset of pain occurred within 48 hours after receipt of an intramuscular vaccination;
the pain was limited to the shoulder where the vaccine was administered; and, no other
condition or abnormality, such as brachial neuritis, has been identified to explain
petitioner’s left shoulder symptoms.” Id. at 4. Respondent further agrees that petitioner
suffered the residual effects of her condition for more than six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
